Citation Nr: 1423377	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-21 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System
in Omaha, Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Fremont Area Medical Center on June 21, 2010.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Fremont Area Medical Center on June 22, 2010.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of  July 2010 determinations by the Department of Veterans Affairs Nebraska-Western Iowa Health Care System in Omaha, Nebraska.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  On June 21, 2010, and June 22, 2010, the Veteran received private medical treatment, which was emergent in nature. 

2.  The Veteran has been in receipt of a total and permanent disability rating since March 2000.  

3.  At the time of the Veteran's private treatment, no VA or other federal medical facility was feasibly available and an attempt to access such a facility would not have been considered reasonable by a prudent layperson. 



CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized medical expenses incurred during ambulance services and a hospitalization at Fremont Area Medical Center on June 21, 2010, are met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.53, 17.120(b)- (c), 17.130 (2013).

2.  The criteria for payment or reimbursement of unauthorized medical expenses incurred during ambulance services and a hospitalization at Fremont Area Medical Center on June 22, 2010, are met.  38 U.S.C.A. §§ 1703, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.53, 17.120(b)- (c), 17.130 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable.  Even if the VCAA were for application, however, any discussion of VA's duty to notify and assist would be unnecessary in light of the Board's decision to grant the Veteran's claim in full. 

The Veteran presently seeks reimbursement for treatment furnished on June 21, 2010, and June 22, 2010, by a non-VA medical facility (Fremont Area Medical Center).  He maintains that, at the time he sought treatment from that private medical center, his symptoms warranted immediate attention and no VA or other federal facility was feasibly available. 

At the time of the Veteran's treatment, he was service-connected for sciatica nerve injury with marked muscle damage, degenerative joint disease of the right knee, right ankle neuropathic joint with severe degenerative changes, callus formation on the left foot, degenerative joint disease of the left knee, right hip bursitis, mechanical low back strain with sciatica, left hip bursitis, bilateral hearing loss disability, callus formation on the right foot, and bone spur of the left fifth metatarsal.  Significantly, he does not contend, nor does the record otherwise show, that the non-VA medical treatment in question was rendered in connection with any of his service-connected disabilities.  However, the record shows that he has been in receipt of a 100 percent evaluation since March 2000.  Therefore, he has a total and permanent disability rating, and is eligible to receive medical reimbursement for unauthorized non-VA treatment of any disability.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120(a)(3) (2013).

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2013); 38 C.F.R. § 17.52(a) (2013).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here. 

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The Board will apply the more liberal amended law in this case because the Veteran's private treatment occurred in June 2010, subsequent to the October 2008 effective date of the amendments.  

At the outset, the Board notes that, under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-17.1008 (2013).  

However, in the present case, section 1725 for nonservice-connected disorders does not apply because the Veteran has had a permanent and total disability rating for his service-connected disabilities since March 30, 2000.  See 38 U.S.C.A. § 1728(a)(3); 38 C.F.R. §§ 17.120(a)(3), 17.1000, 17.1002(h).  As such, only 38 U.S.C.A. § 1728 for Veterans with service-connected disability is for consideration here.  In any event, failure to consider section 1725 for nonservice-connected disorders is of no consequence in this case because the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same.  That is, both 38 U.S.C.A. § 1725 and § 1728 now define "emergency treatment" under the more liberal "prudent layperson standard."  

Under the amended version of 38 U.S.C.A. § 1728, the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability.  However, the amended statutes expand the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:  

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2013).  All three elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

With regard to the issue of what constitutes a "medical emergency," under the prudent layperson standard, emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) must be rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2013).  

The United States Court of Appeals for Veterans Claims has also held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2013).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.

With regard to the issue of feasible availability, under 38 C.F.R. § 17.120(c), pertaining to service-connected disabilities, payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

With regard to the issue of feasible availability, although pertaining to nonservice-connected disabilities, 38 C.F.R. § 17.1002(c) also provides further guidance.  Under 38 C.F.R. § 17.1002(c), payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

With regard to the issue of feasible availability, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130 (2013).

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of VA's prior determinations and the Veteran's contentions indicate that the only fact in dispute is whether VA facilities were feasibly available to provide the necessary care.  VA does not dispute that the Veteran's treatment was emergent in nature.  Accordingly, the Board will confine its analysis to this one factor. 

The Veteran's private treatment records reveal that on June 21, 2010, he presented to the emergency department at Fremont Area Medical Center for pain and swelling in the lower extremity.  He was treated for cellulitis of the leg and discharged to home that same day and instructed to follow up with his primary care provider within three to five days and to return to the emergency department if his symptoms worsened.  On June 22, 2010, he returned to the emergency department at Fremont Area Medical Center for the same complaints.  He was later transferred to the VA Medical Center in Omaha.  

The Veteran asserts that due to the emergent nature of his symptoms, he went to the Fremont Area Medical Center which was only a few minutes from his home rather than the VA Medical Center.  He contends that depending on traffic and road construction, he would not have been able to get to the VA Medical Center in Omaha in less than one hour.  

The Board observes that there is no reasonable dispute as to the Veteran's home address on the date in question nor its proximity to the closest VA medical facility in Omaha.  As such, the Board may properly take judicial notice that the distance from the Veteran's residence to VAMC in Omaha was approximately 25 miles and the Fremont Area Medical Center was about 8 miles away.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (noting that the Board "may take judicial notice of facts not subject to reasonable dispute." (emphasis omitted) (citing Fed. R. Evid. 201(b))).  Given how significantly closer the private hospital was to the Veteran's residence on the date in question, in comparison to the most proximate VA Medical Center, the Board concludes that a prudent person in the Veteran's position would not have reasonably sought treatment from that VA facility.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

Moreover, as noted above the Board notes that the emergent nature of the Veteran's symptoms are not in question, and a VA or other federal facility was not feasibly available and a prudent person would not have reasonably sought out treatment from such a facility.  Thus, all the elements of 38 U.S.C.A. § 1728, for payment of the expenses incurred by the Veteran at Fremont Area Medical Center on June 21, 2010, and June 22, 2010 have been met and the Veteran's claim is granted.  See 38 U.S.C.A. § 1728(c) (West 2002); 38 C.F.R. §§ 17.53, 17.120(b), (c) (2013).  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Fremont Area Medical Center on June 21, 2010, is granted.  

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Fremont Area Medical Center on June 22, 2010, is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


